DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.

Response to Amendment
Applicant's supplemental amendment filed on 10 February 2021 has been entered. Claims 1, 2, 6, 12, 19, and 20 have been amended. Claim 18 has been cancelled. No claims have been added. Claims 1-17, 19, and 20 are still pending in this application, with claims 1, 19, and 20 being independent. The claim objections set forth in the previous office action mailed 24 November 2020 are overcome by Applicant’s amendments.




Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in China on 08 June 2017. It is noted, however, that applicant has not filed a certified copy of the CN201720135936.4 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “…the inner surface or the outer surface comprises a plurality of successively arranged sawtooth structures…,” as recited in claim 2. 
Specifically, no such embodiment is depicted in the instant drawings which illustrates the above emphasized features, in combination with the limitations from which they depend (i.e. a plurality of successively arranged sawtooth structures provided on the outer wall of the sidewall, with first and second refracting surfaces, as recited in claim 1. The first and second refracting surfaces are structures which are formed on sawtooth structures disposed on the inner surface of the sidewall, as described in the instant disclosure).
The “…the inner surface comprises a plurality of microstructures each having a circular arc surface…,” as recited in claim 6.
Specifically, no such embodiment is depicted in the instant drawings which illustrates the above emphasized features, in combination with the limitations from which they depend (i.e. a plurality of microstructures formed on 
The “…the inner surface or the outer surface comprises a plurality of successively arranged sawtooth structures…,” as recited in claim 12. 
Specifically, no such embodiment is depicted in the instant drawings which illustrates the above emphasized features, in combination with the limitations from which they depend (i.e. a plurality of successively arranged sawtooth structures provided on the outer wall of the sidewall, with first and second refracting surfaces, as recited in claim 1. The first and second refracting surfaces are structures which are formed on sawtooth structure disposed on the inner surface of the sidewall, as described in the instant disclosure).
The entirety of claim 13 is neither illustrated in any embodiment of the instant drawings, nor described in the instant disclosure, in combination with the limitations from which it depends as presently claimed. 
Specifically, the illustrations fail to shown an embodiment which comprises the features of claim 1 (i.e. a plurality of sawtooth structures having first and second refracting surfaces, in combination with the limitations of claim 13, which require sawtooth structures having first and second reflecting surfaces on the outer surface of the sidewall).
The “…the sawtooth structure is provided on the outer surface…,” as recited in claim 16. 
Specifically, there is no such embodiment illustrated in the instant drawings which depicts sawtooth structures on the outer surface of the sidewall which have first and second refracting surfaces, as required by claim 1.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 10 February 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The “…the inner surface or the outer surface comprises a plurality of successively arranged sawtooth structures…,” as recited in claim 2. 
Specifically, no such embodiment is described in the instant specification which provides support for the above emphasized features, in combination with the limitations from which they depend (i.e. a plurality of successively arranged sawtooth structures provided on the outer wall of the sidewall, with first and second refracting surfaces, as recited in claim 1. The first and second refracting surfaces are features of the plurality of sawtooth structures which are formed on the inner surface of the sidewall, as described in the instant disclosure).
The “…the inner surface comprises a plurality of microstructures each having a circular arc surface…,” as recited in claim 6.
Specifically, no such embodiment is described in the instant specification which provides support for the above emphasized features, in combination with the limitations from which they depend (i.e. a plurality of microstructures formed on the inner surface, in combination with the plurality of sawtooth structures, which, as described in the instant disclosure, are formed on the inner surface of the sidewall for the case in which said plurality of sawtooth structures comprise first and second refracting surfaces). 
The “…the inner surface or the outer surface comprises a plurality of successively arranged sawtooth structures…,” as recited in claim 12. 
Specifically, no such embodiment is described in the instant specification which provides support for the above emphasized features, in combination with the limitations from which they depend (i.e. a plurality of successively arranged  outer wall of the sidewall, with first and second refracting surfaces, as recited in claim 1. The first and second refracting surfaces are structures of the sawtooth structures which are formed on the inner surface of the sidewall, as described in the instant disclosure).
The entirety of claim 13 is neither illustrated in any embodiment of the instant drawings, nor described in the instant disclosure. 
Specifically, the instant specification fails to provide an embodiment which comprises the features of claim 1 (i.e. a plurality of sawtooth structures having first and second refracting surfaces), in combination with the limitations of claim 13 (which require sawtooth structures having first and second reflecting surfaces on the outer surface of the sidewall).
The “…the sawtooth structure is provided on the outer surface…,” as recited in claim 16. 
Specifically, there is no such embodiment described in the instant specification which depicts or describes sawtooth structures on the outer surface of the sidewall and which have first and second refracting surfaces, as required by claim 1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 2-6, 12, 14, 16 and 17 are objected to because of the following informalities:
In claim 2, lines 2-5, “…the outer surface…a plurality of successively arranged sawtooth structures, each of the sawtooth structures has a first surface and a second an outer surface…the plurality of successively arranged sawtooth structures, the plurality of sawtooth structures each comprise two ends, wherein respective ends of each of the sawtooth structures extend towards the upper end portion and the lower end portion…--, for the following reasons:
To introduce an outer surface of the side wall, as no outer surface is previously introduced in the claims.
To refer to the previously introduced plurality of sawtooth structures in claim 1.
To remove the redundancy of the previously introduced first and second intersecting surfaces of the sawtooth structures as also previously recited in claim 1.
To identify that a respective end of the sawtooth structures extends toward the upper end portion and the lower end portion of the sidewall.
In claim 3, lines 1-2, “…wherein the two ends of the sawtooth structure extend to the upper end portion and the lower end portion…,” should read: --… wherein the respective ends
In claim 4, lines 1-2, “…the first surface and the second surface…,” should read: --…the first refracting surface and the second refracting surface…--, so as to be consistent with the previously introduced first and second refracting surfaces.
In claim 5, lines 1-2, “…the first surface and the second surface…,” should read: --…the first refracting surface and the second refracting surface…--, so as to be consistent with the previously introduced first and second refracting surfaces.
In claim 6, line 2, “…the outer surface…,” should read: --…an outer surface…--, as no outer surface is previously introduced in the claims.
In claim 12, lines 2-5, “…the outer surface…a plurality of successively arranged sawtooth structures, each of the sawtooth structures has a first surface and a second surface intersected with each other, and two ends of each of the sawtooth structures extend towards the upper end portion and the lower end portion…,” should read: --…an outer surface…the plurality of successively arranged sawtooth structures, the plurality of sawtooth structures each comprise two ends, wherein respective ends of each of the sawtooth structures extend towards the upper end portion and the lower end portion…--, for the following reasons:
To introduce an outer surface of the side wall, as no outer surface is previously introduced in the claims.
To refer to the previously introduced sawtooth structures in claim 1.
To remove the redundancy of the previously introduced first and second intersecting surfaces of the sawtooth structures as also previously recited in claim 1.
To identify that a respective end of the sawtooth structures extends toward the upper end portion and the lower end portion of the sidewall.
In claim 14, lines 1-8, “…wherein a sawtooth structure is provided on the inner surface; a first surface and a second surface of the sawtooth structure are a first refracting surface and a second refracting surface; and light entering the side wall through the optical space and emitted through the light emergent port has an optical path: the incident light is refracted by the first refracting surface or the second refracting surface of the inner surface to the outer surface, reflected by the outer surface back to the inner surface, then refracted by the inner surface to enter the optical space, and finally emitted through the light emergent port…,” should read: --…wherein the plurality of  sawtooth structures are provided on an inner surface of the side wall; an outer surface of the sidewall, reflected by the outer surface back to the inner surface, then refracted by the second refracting surface to enter the optical space, and finally emitted through the light emergent port…-- for the following reasons:
The first surface and the second surface of the sawtooth structures have already been introduced in claim 1 as refracting surfaces.
The claim should recite the previously introduced “plurality of sawtooth structures.” Additionally or alternatively, Applicant may elect to have the limitation “at least of the plurality of sawtooth structures.” In either case, 
Claim 1 recites refraction and reflection of a light ray in relation to the above identified surfaces, thus, the above-cited claim limitation, while further limiting the optical path of the light ray, should also make reference to the previously recited portions of the optical path in claim 1 in relation to the first and second refracting surfaces and sidewall (total reflection) for consistency.
In claim 16, lines 1-3, “…the sawtooth structure is provided on the outer surface; and an incident angle in a horizontal direction is less than 100…,” should read: --… the plurality of sawtooth structures are provided on the outer surface; and an incident angle in a horizontal direction is less than 100…-, so as to be consistent with the previously introduced plurality of sawtooth structures.
In claim 17, lines 1-5, “…the sawtooth structure is provided on the inner surface; the first surface and the second surface are intersected with each other to form a ridge line; and an included angle between a tangent line of any point on the ridge line and a plane where the light emergent port is located is less than A, and wherein A is 400…,” should read: --…the plurality of sawtooth structures are provided on the inner surface; the first refracting surface and the second refracting surface are intersected with each other to form a ridge line; and an included angle between a tangent line of any point on the ridge line and a plane where the light emergent port is located is less than A, and wherein A is 400…--, so as to maintain consistent claim terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 10 12, 13, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 2, line 3, the limitation recites: “…the inner surface or the outer surface comprises a plurality of successively arranged sawtooth structures…,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, no such embodiment is described in the instant specification, nor depicted in the instant drawings, which provides support for the above emphasized alternative features (i.e. the plurality of successively arranged  a first refracting surface and a second refracting surface, as recited in claim 1). The first and second refracting surfaces of the plurality of sawtooth structures are features of the plurality of sawtooth structures which are formed on the inner surface of the sidewall, as described in the instant disclosure, not on the outer surface of the sidewall. Clarification from the Applicant is requested and appropriate correction is required. 
Claims 3-5 and 10 are rejected as being dependent upon rejected claim 2.
In claim 6, lines 3-4, the limitation recites: “…the inner surface comprises a plurality of microstructures each having a circular arc surface…,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, no such embodiment is described in the instant specification which provides support for the above-emphasized features, in combination with the limitations from which they depend (i.e. a plurality of microstructures formed on the inner surface, in combination with the plurality of sawtooth structures). As described in the instant disclosure, the plurality of sawtooth structures having first and second refracting surfaces are formed on the inner surface of the sidewall. In embodiments which include the microstructures on the inner surface, the sawtooth structures are formed on the outer surface without first and second refracting 
In claim 12, line 3, the limitation recites: “…the inner surface or the outer surface comprises a plurality of successively arranged sawtooth structures…,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, no such embodiment is described in the instant specification, nor depicted in the instant drawings, which provides support for the above emphasized alternative features (i.e. the plurality of successively arranged sawtooth structures on the outer surface of the sidewall), in combination with the limitations from which they depend (i.e. the plurality of successively arranged sawtooth structures having first and second refracting surfaces, as recited in claim 1). The first and second refracting surfaces of the plurality of sawtooth structures are features of the plurality of sawtooth structures which are formed on the inner surface of the sidewall as described in the instant disclosure, not on the outer surface. Clarification from the Applicant is requested and appropriate correction is required. 
Claim 17 is rejected as being dependent upon rejected claim 12.
The entirety of claim 13 is neither illustrated in any embodiment of the instant drawings, nor described in the instant disclosure, and thus, the limitations of claim 13 were not described in the specification in such a way as to reasonably convey to one 
Specifically, the instant specification fails to provide an embodiment which comprises the features of claim 1 (i.e. a plurality of sawtooth structures having first and second refracting surfaces), in combination with the limitations of claim 13 (which require sawtooth structures having first and second reflecting surfaces on the outer surface of the sidewall). Clarification from the Applicant is requested and appropriate correction is required.
In claim 16, lines 1-2, the limitation recites: “…the sawtooth structure is provided on the outer surface…,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no such embodiment described in the instant specification which depicts sawtooth structures on the outer surface of the sidewall and which have first and second refracting surfaces, as required by claim 1. Clarification from the Applicant is requested and appropriate correction is required.
Claim 16 is also rejected as being dependent upon rejected claim 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 4 recites, in its entirety: “…the first surface and the second surface are perpendicular to each other..,” which features are already recited in lines 16-17. Thus, the limitations of claim 4 fail to further limit the subject matter of claim 1, upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 7, 9, 11, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reshetin (EP 0354961 A1, reference herein to text will be made to the machine translation of EP 0354961 A1 retrieved from Espacenet).
Regarding claim 1, Reshetin teaches or suggests a reflecting device (Fig. 1), comprising: a first optical element (3), wherein the first optical element is transparent (page 7, second to last paragraph, and page 12, first paragraph), and wherein the first optical element (3) includes: a light incident surface (the inner surface of 3, as shown in Fig. 1); a light emergent surface (the outer surface of 3 opposite to said inner surface, as shown in Fig. 1), wherein the light incident surface encloses an accommodating chamber (as shown in Fig. 1, in which F is contained) and wherein the light incident surface forms a continuous convex surface that protrudes toward the enclosed accommodating chamber (i.e. at least the top portion of the inner surface forms a continuous convex surface that protrudes toward the enclosed accommodating chamber therebelow, as shown in Fig. 1); and a second optical element (2), wherein the second optical element is transparent (page 7, second to last paragraph, and page 12, first paragraph), and wherein the second optical element includes: a side wall (i.e. the inner and outer surface of 2 constitute sidewalls); a light emergent port (i.e. the portion of 2 through which light is emitted, as shown in Fig. 1); and wherein the side wall encloses an optical space in communication with the light emergent port (as shown in Fig. 1, in which 3 is contained); wherein the side wall comprises a plurality of successively arranged sawtooth structures (7), wherein the sawtooth structures comprise a first refracting surface (one of the two surfaces forming a given sawtooth structure 7, of the plurality of sawtooth structures 7, as shown in Fig. 1) and a second refracting 
Reshetin does not explicitly teach, in a single embodiment, said first and second refractive surfaces are perpendicular to each other.
Reshetin alternatively teaches or suggests, in an embodiment of paragraph [0017]), said first and second refractive surfaces are perpendicular to each other (for φ in the original document, or ϕ in the above-cited translation, forming a 900 angle, and δ is zero, the isosceles triangles forming 7 will have 45 degree base angles, and thus a 90 degree apex angle).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Resheting and incorporated the teachings of said first and second refractive surfaces are perpendicular to each other, such as alternatively taught or suggested by Reshetin, in order to simplify the process of manufacturing the device (i.e. by providing a configuration for which light  losses are excluded for any thickness R of the load-bearing layer).
Regarding claim 7, Reshetin teaches or suggests (Fig. 1) the sidewall has an upper end portion (i.e. an upper portion of 2 adjacent to said light emergent port when the light exits the device, as shown in Fig. 1), and the light emergent port is formed inside the upper end portion (as shown in Fig. 1).
While Reshetin would appear to suggest that the side wall has a uniform thickness (i.e. as shown in Fig. 1, thickness “h”) there is no explicit recitation of the above-cited feature.
However, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Reshetin and formed the sidewall with a uniform thickness, in order to equalize, or otherwise balance, the weight distribution of the lighting device about the optical axis, and/or provide a support layer (i.e. such as h of Reshetin) with an even distribution to prevent bending or weakened retention strength along the length of the sidewall.
Regarding claim 9, Reshetin teaches or suggests (Fig. 1) the reflecting device (2) has an annular shape, an arc shape, a straight-bar shape, or a rotary shape (the shape of 2 and 3 are at east of an annular shape, arc shape, or rotary shape).
Regarding claim 11, Reshetin teaches or suggests (Fig. 1) the reflecting device is configured such that light emitted from the light emergent surface of the first optical element has one portion refracted by the first optical element and then directly emitted through the light emergent port (as indicated by the light rays shown in Fig. 1); and the other portion entering the side wall through the optical space, reflected by the side wall, entering the optical space again, and then emitted through the light emergent port (as indicated by the light rays shown in Fig. 1).
Regarding claim 14, Reshetin teaches or suggests (Fig. 1) a sawtooth structure is provided on the inner surface (as shown in Fig. 1); a first surface and a second surface of the sawtooth structure are a first refracting surface and a second refracting surface (as shown in Fig. 1, particularly, as indicated by the light rays refracting at the interfaces of the first and second surfaces of the sawtooth structures shown in Fig. 1); and light entering the side wall through the optical space and emitted through the light emergent port has an optical path (i.e. defined by the path the light ray traverses, as shown in Fig. 1): the incident light is refracted by the first refracting surface or the second refracting surface of the inner surface to the outer surface (as 
Regarding claim 15, Reshetin teaches or suggests (Fig. 1) wherein light emitted from the light emergent surface and entering the side wall through the optical space has a portion thereof directly transmitted through the side wall (i.e. at least through a first or second refracting surface, so as to reflect on the outer surface of the sidewall, as shown in Fig. 1).
Regarding claim 19, Reshetin teaches or suggests a light source module (Fig. 1), comprising: a reflecting device (2, 3, 4); and a light-emitting assembly (at position F, paragraph [0022]); wherein the reflecting device comprises: a first optical element (3, 4), wherein the first optical element is transparent (page 7, second to last paragraph, and page 12, first paragraph), and the first optical element includes: a light incident surface (the inner surface of 3), a light emergent surface (the outer surface of 3), and 6ATTY DOCKET NO.: 163168.00056wherein the light incident surface encloses an accommodating chamber (the light incident surface of 3 encloses an accommodating chamber in which F and a light source are disposed, as described in paragraph [0022] and as shown in Fig. 1) and wherein the light incident surface forms a continuous convex surface that protrudes toward the enclosed accommodating chamber (i.e. at least the top portion of the inner surface forms a continuous convex surface that protrudes toward the enclosed accommodating chamber therebelow, as shown in Fig. 1); and a second optical element (2), wherein the second optical element is transparent (page 7, second to last paragraph, and page 12, first paragraph) and the second optical element includes: a side wall (i.e. the inner and outer surface of 2 constitute sidewalls); a light emergent port (i.e. the portion of 2 through which light is emitted, as shown in Fig. 1); and wherein the side wall encloses an optical space in communication with the light 
Reshetin does not explicitly teach, in a single embodiment, said first and second refractive surfaces are perpendicular to each other.
Reshetin alternatively teaches or suggests, in an embodiment of paragraph [0017]), said first and second refractive surfaces are perpendicular to each other (for φ in the original document, or ϕ in the above-cited translation, forming a 900 angle, and δ is zero, the isosceles triangles forming 7 will have 45 degree base angles, and thus a 90 degree apex angle).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Reshetin and incorporated the teachings of said first and second refractive surfaces are perpendicular to each other, such as alternatively taught or suggested by Reshetin, in order to simplify the process of manufacturing the device (i.e. by providing a configuration for which light  losses are excluded for any thickness R of the load-bearing layer).
Regarding claim 20, Reshetin teaches or suggests (Fig. 1) a lighting device, comprising: a light body (a light body at position F, as described in paragraph [0022]), a light-emitting assembly accommodated in the light body (i.e. for a light body positioned at F, as described in paragraph [0022], one skilled in the art would understand that a light body must have a light-emitting assembly of some form in order to produce light, and thus, a light source positioned at F reasonably comprises a light body, and a light-emitting assembly accommodated in the light body), and a reflecting device (2, 3, 4) configured to perform light distribution to the light-emitting 7ATTY DOCKET NO.: 163168.00056 assembly (as shown in Fig. 1), wherein the reflecting device comprises: comprising: a first optical element (3), wherein the first optical element is transparent (page 7, second to last paragraph, and page 12, first paragraph), and wherein the first optical element (3) includes: a light incident surface (the inner surface of 3, as shown in Fig. 1); a light emergent surface (the outer surface of 3 opposite to said inner surface, as shown in Fig. 1), wherein the light incident surface encloses an accommodating chamber (as shown in Fig. 1, in which F is contained) and wherein the light incident surface forms a continuous convex surface that protrudes toward the enclosed accommodating chamber (i.e. at least the top portion of the inner surface forms a continuous convex surface that protrudes toward the enclosed accommodating chamber therebelow, as shown in Fig. 1); and a second optical element (2), wherein the second optical element is transparent (page 7, second to last paragraph, and page 12, first paragraph), and wherein the second optical element includes: a side wall (i.e. the inner and outer surface of 2 constitute sidewalls); a light emergent port (i.e. the portion of 2 through which light is emitted, as shown in Fig. 1); and wherein the side wall encloses an optical space in communication with the light emergent port (as shown in Fig. 1, in which 3 is contained); wherein the side wall comprises a plurality of successively arranged sawtooth structures (7), wherein the sawtooth 
Reshetin does not explicitly teach, in a single embodiment, said first and second refractive surfaces are perpendicular to each other.
Reshetin alternatively teaches or suggests, in an embodiment of paragraph [0017]), said first and second refractive surfaces are perpendicular to each other (for φ in the original document, or ϕ in the above-cited translation, forming a 900 angle, and δ is zero, the isosceles triangles forming 7 will have 45 degree base angles, and thus a 90 degree apex angle).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Resheting and incorporated the teachings of said first and second refractive surfaces are perpendicular to each other, such as alternatively taught or suggested by Reshetin, in order to simplify the process of manufacturing the device (i.e. by providing a configuration for which light  losses are excluded for any thickness R of the load-bearing layer).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reshetin, in view of Aynie et al. (US 2004/0141323 A1, herein referred to as: Aynie).
Regarding claim 8, Reshetin does not explicitly teach a base, wherein the first optical element and the second optical element are both provided on the base.
Aynie teaches or suggests (Fig. 9, 10, and 13) a base (16, of element 14), wherein the first optical element and the second optical element are both provided on the base (as shown in Figs. 9, 10, and 13).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Reshetin and incorporated the teachings of a base, wherein the first optical element and the second optical element are both provided on the base, such as taught or suggested by Aynie, in order to provide a mounting device and coupling portion for a light source to attach to and support and align the first and second optical elements. 

Allowable Subject Matter
Claims 2, 3, 5, 10, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, including corresponding amendments to correct for all of the drawing objections, specification objections, claim objections, and 112 rejections outlined above.
Regarding claim 2, the following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
--2. The reflecting device according to claim 1, wherein the side wall has an inner surface,an outer surface, as well as an upper end portion and a lower the plurality of successively arranged sawtooth structures, the plurality of sawtooth structures each comprise two ends, wherein respective ends of each of the sawtooth structures extend towards the upper end portion and the lower end portion--.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record does not teach, or merely suggest, --the side wall has an inner surface, an outer surface, as well as an upper end portion and a lower end portion, and wherein the inner surface comprises the plurality of successively arranged sawtooth structures, and the plurality of sawtooth structures each comprise two ends, wherein respective ends of each of the sawtooth structures extend towards the upper end portion and the lower end portion--, as recited in combination with all of the limitations of upon which it depends.
Claims 3, 5, and 10 would be allowable if re-written to overcome any drawing objections, specification objections, claim objections, and 112 rejections outlined above as they depend upon and further limit allowable claim 2.
Regarding claim 12, the following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
--12. The reflecting device according to claim 11, wherein the side wall has an inner surface,an outer surface, as well as an upper end portion and a lower end portion, and wherein the inner surface the plurality of successively arranged sawtooth structures, the plurality of sawtooth structures each comprise two ends, wherein respective ends of each of the sawtooth structures extend towards the upper end portion and the lower end portion--.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior art of record does not teach, or merely suggest, --the side wall has an inner surface, an outer surface, as well as an upper end portion and a lower end portion, and wherein the inner surface comprises the plurality of successively arranged sawtooth structures, and the plurality of sawtooth structures each comprise two ends, wherein respective ends of each of the sawtooth structures extend towards the upper end portion and the lower end portion--, as recited in combination with all of the limitations of upon which it depends.
Claim 17 would be allowable if re-written to overcome any drawing objections, specification objections, claim objections, and 112 rejections outlined above as it depends upon and further limits allowable claim 12.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Reshetin failed to disclose, or even suggest, “…the side wall comprises a plurality of successively arranged sawtooth structures, wherein the sawtooth structures comprise a first refracting surface and a second refracting surface which are perpendicular to each other, wherein light entering the first refracting surface is refracted and is totally reflected before being refracted by the second refracting surface…,” the Examiner respectfully disagrees. As outlined in the rejection above, Reshetin teaches or suggests (Fig. 1) the side wall comprises a plurality of successively arranged sawtooth structures (7), wherein the sawtooth structures comprise a first refracting surface and a second refracting surface which are perpendicular to each other (i.e. the two surfaces forming each respective 7, as shown in Fig. 1, and as described in an embodiment of paragraph [0017]), wherein light entering the first refracting surface is refracted and is totally reflected before being refracted by the second refracting surface (as shown in Fig. 1).Therefore, the combined teachings of Reshetin teach or suggest the above-cited features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 for pertinent prior art not relied upon for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 















































Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN J CATTANACH/Examiner, Art Unit 2875